


EXHIBIT 10.7

 

SILICON LABORATORIES INC.

2009 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNITS GRANT NOTICE AND
GLOBAL RESTRICTED STOCK UNITS AWARD AGREEMENT

 

Silicon Laboratories Inc., a Delaware corporation (the “Company”), pursuant to
its 2009 Stock Incentive Plan, as amended and restated (the “Plan”), hereby
grants to the holder listed below (the “Participant”), an award of Restricted
Stock Units, each of which is a bookkeeping entry representing the equivalent in
value of one (1) Share, on the terms and conditions set forth herein and in the
Global Restricted Stock Units Award Agreement attached hereto (the “Award
Agreement”), including any country-specific terms and conditions set forth in an
appendix to such agreement (the “Appendix”), and in the Plan, which are
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Award Agreement.

 

Participant:

 

[Participant Name]

 

 

 

Grant Date:

 

[Grant Date]

 

 

 

Number of Restricted Stock Units:

 

[Number of Shares Granted]

 

 

 

Vesting Commencement Date:

 

Refer to Vesting Schedule.

 

 

 

Settlement Date:

 

The date on which one (1) Share is issued in settlement of each Restricted Stock
Unit that has vested in accordance with the vesting schedule set forth below.

 

 

 

Vesting Schedule:

 

Except as provided in the Award Agreement and provided that the Participant’s
Service (as defined in Section 3.1 of the Award Agreement) has not terminated
prior to the relevant date, the Restricted Stock Units shall vest in accordance
with the following schedule: twenty-five percent (25%) of the total number of
Restricted Stock Units set forth in this Grant Notice shall vest on each of the
first four (4) anniversaries of the Grant Date.

 

By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, the Participant agrees to be bound by the terms
and conditions of the Plan, the Award Agreement, including the Appendix, and
this Grant Notice.  The Participant has reviewed the Award Agreement, the
Appendix, the Plan, and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant
Notice, and fully understands all provisions of this Grant Notice, the Award
Agreement, the Appendix, and the Plan.  The Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or relating to the
Restricted Stock Units.

 

SILICON LABORATORIES INC.

PARTICIPANT

 

 

 

 

By:

/s/ George T. Tuttle

 

By:

[Electronic Signature]

Print Name:

George T. Tuttle

 

Date:

[Accept Date]

Title:

Chief Executive Officer

 

 

Address:

400 W Cesar Chavez

 

 

 

 

 

 

 

Austin, TX 78701

 

 

 

--------------------------------------------------------------------------------


 

SILICON LABORATORIES INC.

2009 STOCK INCENTIVE PLAN

 

GLOBAL RESTRICTED STOCK UNITS AWARD AGREEMENT

 

Silicon Laboratories Inc. (the “Company”) has granted to the Participant named
in the Restricted Stock Units Grant Notice (the “Grant Notice”) to which this
Global Restricted Stock Units Award Agreement (this “Award Agreement”) is
attached an Award consisting of Restricted Stock Units subject to the terms and
conditions set forth in the Grant Notice and this Award Agreement, including any
country-specific terms and conditions set forth in an appendix to such agreement
(the “Appendix”).  The Award has been granted pursuant to the Silicon
Laboratories Inc. 2009 Stock Incentive Plan, as amended and restated (the
“Plan”), as amended to the Grant Date, the provisions of which are incorporated
herein by reference.

 

Unless otherwise defined herein or in the Grant Notice, capitalized terms shall
have the meanings assigned under the Plan.

 

1.                                      THE AWARD.

 

The Company hereby awards to the Participant Restricted Stock Units under the
Plan.  Subject to the terms of this Award Agreement and the Plan, each
Restricted Stock Unit represents a right to receive one (1) share of Common
Stock (a “Share”) on the applicable vesting date.  The number of Shares subject
to this Award, the applicable vesting schedule for the Restricted Stock Units,
the dates on which the Shares underlying the Restricted Stock Units will be
issued, and the remaining terms and conditions are set forth in the Grant Notice
and this Award Agreement.  Unless and until the Restricted Stock Units have
vested in accordance with the vesting schedule set forth in the Grant Notice,
the Participant will have no right to settlement of such Restricted Stock
Units.  Prior to settlement of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation.

 

2.                                      VESTING OF RESTRICTED STOCK UNITS.

 

2.1                               Normal Vesting.  Except as otherwise provided
in this Award Agreement, the Restricted Stock Units shall vest as provided in
the Grant Notice.

 

2.2                               Leave of Absence/Part-Time Work.  Unless
otherwise determined by the Committee and to the extent permissible under
applicable local law, the following provisions may apply upon the Participant’s
commencement of an authorized leave of absence:

 

(a)                                 The vesting schedule in effect under the
Grant Notice shall be frozen as of the first fifteenth (15th) day of a month
immediately following the commencement of the authorized leave, and the number
of Restricted Stock Units subject thereto shall not vest for any additional
installments during the period Participant remains on such leave.  Vesting of
the Restricted Stock Units shall resume upon the first fifteenth (15th) day of a
month immediately following the Participant’s resumption of active Service,
provided that the next installment shall not vest until the next subsequent
Quarterly Vest Date on which the Participant has accrued at least twelve months
of Service since the last vesting installment (or since the Grant Date, if the
Participant has not vested in an installment) after giving effect to the vesting
suspension and vesting resumption rules contemplated under this Section 2.2(a). 
“Quarterly Vest Date” means the following dates: February 15th; May 15th;
August 15th; November 15th.  Anything in the foregoing to the contrary
notwithstanding, the vesting treatment described in this Section 2.2(a) shall
not apply to a Participant who is subject to taxation in the U.S. to the extent
that the vesting treatment would cause the Restricted Stock Units to be subject
to, or to violate, Section 409A of the Code.  Any subsequent remaining
installments shall vest based on the vesting schedule set forth in the Grant
Notice as modified pursuant to this Section 2.2(a).

 

2

--------------------------------------------------------------------------------


 

(b)                                 Should the Participant resume active Service
within ninety (90) days after the start date of the authorized leave, the
Participant shall, for purposes of the vesting schedule set forth in the Grant
Notice, receive vesting credit for the entire period of such leave.  If the
Participant does not resume active Service within such ninety (90)-day period,
then no vesting credit shall be given for the period of such leave.

 

(c)                                  Part-Time Work.  To the extent permissible
under applicable local law, if the Participant commences working on a part-time
basis, then the vesting schedule specified in the Grant Notice may be adjusted
in accordance with the Company’s part-time work policy or the terms of an
agreement between the Participant and the Company pertaining to the
Participant’s part-time schedule.

 

3.                                      TERMINATION OF SERVICE.

 

3.1                               General Rule.  In the event that, prior to the
Vesting Date, the Participant ceases to provide services to the Company (or any
Subsidiary or Affiliate) in the capacity of an Employee, Director or Consultant
(collectively referred to herein as “Service”) for any reason, with or without
cause, the Participant shall forfeit all Restricted Stock Units which are not,
as of the time of such termination, vested, and the Participant shall not be
entitled to any payment therefor.

 

3.2                               Determination of Termination Date.  For
purposes of this Award Agreement, the Participant’s date of cessation of Service
shall mean the date upon which the Participant ceases active performance of
services for the Company, a Subsidiary or Affiliate, as determined by the
Company following the provision of such notification of termination or
resignation from Service and shall be determined solely by this Award Agreement
and without reference to any other agreement, written or oral, including the
Participant’s contract of employment (if any).  Thus, in the event of
termination of the Participant’s Service (regardless of the reason for such
termination and whether or not later to be found invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), unless otherwise
expressly provided in this Agreement or determined by the Company, the
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., the Participant’s period of Service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of the grant of Restricted
Stock Units (including whether Participant may still be considered to be
providing services while on a leave of absence).

 

4.                                      SETTLEMENT OF THE AWARD.

 

4.1                               Issuance of Shares of Common Stock.  Subject
to the provisions of Section 4.3, Section 5 and Section 7.2 below, the Company
shall issue to the Participant on the vesting date, or as soon as practicable
thereafter, with respect to each Restricted Stock Unit to be settled on such
date, one (1) Share.  Shares issued in settlement of Restricted Stock Units
shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to Section 4.3.

 

4.2                               Beneficial Ownership of Shares; Certificate
Registration.  The Participant hereby authorizes the Company, in its sole
discretion, to deposit for the benefit of the Participant with a
Company-designated brokerage firm or, at the Company’s discretion, any other
broker with which the Participant has an account relationship of which the
Company has notice, any or all Shares acquired by the Participant pursuant to
the settlement of the Award.  Except as provided by the preceding sentence, a
certificate for the Shares as to which the Award is settled shall be registered
in the name of the Participant.

 

3

--------------------------------------------------------------------------------


 

4.3                               Restrictions on Grant of the Award and
Issuance of Shares.  The grant of the Award and issuance of shares of Common
Stock upon settlement of the Award shall be subject to compliance with all
applicable requirements of U.S. federal, state or foreign law with respect to
such securities.  No Shares may be issued hereunder if the issuance of such
Shares would constitute a violation of any applicable U.S. federal, state or
foreign securities laws or other laws or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed. 
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any Shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
Shares as to which such requisite authority shall not have been obtained.  As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.  Further, regardless of whether the transfer or issuance of the Shares
to be issued pursuant to the Restricted Stock Units has been registered under
the Securities Act or has been registered or qualified under the securities laws
of any State, the Company may impose additional restrictions upon the sale,
pledge, or other transfer of the Shares (including the placement of appropriate
legends on stock certificates and the issuance of stop-transfer instructions to
the Company’s transfer agent) if, in the judgment of the Company and the
Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
State, or any other law.

 

4.4                               Fractional Shares.  The Company shall not be
required to issue fractional Shares upon the settlement of the Award.

 

5.                                      TAX WITHHOLDING AND ADVICE.

 

5.1                               In General.  The Participant acknowledges
that, regardless of any action taken by the Company or, if different, the
Participant’s employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant or deemed by the Company or the
Employer in its discretion to be an appropriate charge to the Participant even
if legally applicable to the Company or the Employer (“Tax-Related Items”), is
and remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer.  The Participant further acknowledges
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Unit, including, but not limited to, the grant, vesting
or settlement of the Restricted Stock Units, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Stock Units to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result.  Further, if the Participant is subject to Tax-Related Items in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, the Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

5.2                               Withholding of Taxes.  Prior to any relevant
taxable or tax withholding event, as applicable, the Participant agrees to make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all Tax-Related Items (including hypothetical withholding tax amounts if the
Participant is covered under a Company tax equalization policy).  In this
regard, the Participant authorizes the Company or its agent to satisfy the
obligations with regard to all Tax-Related Items by withholding in Shares to be
issued upon settlement of the Restricted Stock Unit.  In the event that such
withholding in Shares is problematic under applicable tax or securities law or
has materially adverse accounting consequences, by the Participant’s acceptance
of the Restricted Stock Unit, the Participant authorizes and directs the Company
and any brokerage firm determined acceptable to the Company to sell on the
Participant’s behalf a whole number of Shares from those Shares issued to the
Participant as the Company determines to be appropriate to generate cash
proceeds sufficient to satisfy the obligation for Tax-Related Items.

 

4

--------------------------------------------------------------------------------


 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Restricted Stock Units, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items .

 

If the Participant is covered by a Company tax equalization policy, the
Participant agrees to pay to the Company any additional hypothetical tax
obligation calculated and paid under the terms and conditions of such tax
equalization policy.  Finally, the Participant agrees to pay to the Company or
the Employer, including through direct payment from the Participant and/or
withholding from the Participant’s wages or other cash compensation paid to the
Participant by the Company and/or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of the Participant’s participation in the Plan that cannot be satisfied
by the means previously described.  The Company may refuse to issue or deliver
the Shares or the proceeds of the sale of Shares, if the Participant fails to
comply with the Participant’s obligations in connection with the Tax-Related
Items.

 

5.3                               Tax Advice.  The Participant represents,
warrants and acknowledges that the Company has made no warranties or
representations to the Participant with respect to the income tax, social
contributions or other tax consequences of the transactions contemplated by this
Award Agreement, and the Participant is in no manner relying on the Company or
the Company’s representatives for an assessment of such tax consequences.  THE
PARTICIPANT UNDERSTANDS THAT THE TAX AND SOCIAL SECURITY LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE.  THE PARTICIPANT IS HEREBY ADVISED TO CONSULT WITH HIS OR
HER OWN PERSONAL TAX, LEGAL AND FINANCIAL ADVISORS REGARDING THE PARTICIPANT’S
PARTICIPATION IN THE PLAN BEFORE TAKING ANY ACTION RELATED TO THE PLAN. NOTHING
STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE
PURPOSE OF AVOIDING TAXPAYER PENALTIES.

 

6.                                      AUTHORIZATION TO RELEASE NECESSARY
PERSONAL INFORMATION.

 

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Award Agreement, the Appendix and any other Award
grant materials (“Data”) by and among, as applicable, the Employer, the Company
and its Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

 

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.

 

5

--------------------------------------------------------------------------------


 

The Company’s equity compensation plan recordkeeper is Fidelity Stock Plan
Services, LLC (the “Recordkeeper”).  The Participant understands that Data will
be transferred to the Recordkeeper or such other stock plan service provider as
may be selected by the Company in the future, which is assisting the Company
with the implementation, administration and management of the Plan.   The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country.  The Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Company’s
stock administration department.  The Participant authorizes the Company, the
Recordkeeper and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan.  The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan.  The Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s stock
administration department.  Further, the Participant understands that he or she
is providing the consents herein on a purely voluntary basis.  If the
Participant  does not consent, or if the Participant later seeks to revoke his
or her consent, his or her employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant the Participant Restricted Stock Units or other equity awards
or administer or maintain such awards.  Therefore, the Participant understands
that refusing or withdrawing his or her consent may affect the Participant’s
ability to participate in the Plan.  For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Company’s stock administration
department.

 

7.                                      EFFECT OF CHANGE IN CONTROL ON AWARD.

 

7.1                               In the event of a Change in Control, the
vesting of the Restricted Stock Units shall be accelerated in full and the total
number of Restricted Stock Units subject to the Award shall be deemed vested
effective as of immediately prior to the date of the Change in Control, provided
that the Participant’s Service has not terminated prior to such date.  No such
acceleration, however, shall occur if and to the extent: (i) these Restricted
Stock Units are, in connection with the Change in Control, either assumed by the
successor corporation (or parent thereof) or replaced with comparable restricted
stock units of the successor corporation (or parent thereof); or (ii) these
Restricted Stock Units are replaced with a cash incentive program of the
successor corporation which preserves the Fair Market Value of the Restricted
Stock Units at the time of the Change in Control and provides for subsequent
pay-out in accordance with the vesting schedule set forth in the Grant Notice. 
The determination of the comparability of restricted stock units under clause
(i) shall be made by the Committee, and such determination shall be final,
binding and conclusive.  This Award Agreement shall not in any way affect the
right of the Company to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate,
sell or transfer all or any part of its business or assets.

 

7.2                               In the event that the Restricted Stock Units
are, in connection with the Change in Control, either assumed by the successor
corporation (or parent thereof) or replaced with comparable restricted stock
units of the successor corporation (or parent thereof) and, within eighteen (18)
months of the effective date of the Change in Control, the Participant’s Service
terminates due to Involuntary Termination, the vesting of the Restricted Stock
Units shall be accelerated in full and the total number of Restricted Stock
Units subject to the Award shall be deemed vested effective as of the effective
date of the Participant’s Involuntary Termination (as determined in accordance
with Section 7.3).  Restricted Stock Units vested as a result of the
Participant’s Involuntary Termination shall be settled in accordance with
Section 4 on the 60th day following the date of the Participant’s termination of
employment or service provided that the Participant has signed a full general
release in a form prepared by or otherwise acceptable to Company, releasing all
claims, known or unknown, that the Participant may have against Company and its
officers, directors, employees and affiliated companies, arising out of or in
any way related to the Participant’s employment or service or termination of
employment or service with Company and the period for revocation, if any, of
such release has lapsed on or before such 60th day without the release having
been revoked.  In the event that such release does not become effective in
accordance with its terms on or before the 60th day following the date of the
Participant’s termination of employment or service, the Participant shall
forfeit, without compensation therefor, any Restricted Stock Units that were
deemed vested as a result of the Participant’s Involuntary Termination.

 

6

--------------------------------------------------------------------------------


 

7.3                               “Involuntary Termination” shall mean the
termination of the employment or service of any Participant which occurs by
reason of:

 

(a)                                 such Participant’s involuntary dismissal or
discharge by the Company or a Subsidiary or Affiliate for reasons other than
Misconduct, or

 

(b)                                 such Participant’s voluntary resignation
following the initial existence of any of the following conditions: (A) a
material diminution in the Participant’s authority, duties or responsibilities,
(B) a material diminution in the Participant’s (i) base salary (including,
without limitation, a reduction of base salary by more than 10%) or (ii) total
cash compensation (including base salary and target bonus potential (including,
without limitation, a reduction of total target cash compensation by more than
10%), (C) a material change in the geographic location at which the Participant
must perform the services (including, without limitation, a change in the
Participant’s assigned workplace that increases the Participant’s one-way
commute by more than 35 miles), provided and only if such diminution or change
is effected by the Company without the Participant’s written consent.  No
voluntary resignation by the Participant shall be treated as an Involuntary
Termination pursuant to this Section 7.3(b) unless the Participant gives written
notice to the Committee advising the Company of such intended resignation (along
with the facts and circumstances constituting the condition asserted as the
reason for such resignation) within 30 days after the time the Participant
becomes aware of the existence of such condition and provides the Company a cure
period of 30 days following such date that notice is delivered.  If the
Committee determines that the asserted condition exists and the Company does not
cure such condition within the 30-day cure period, the Participant’s termination
of employment or service shall be effective on such 30th day of the cure period.

 

8.                                      ADJUSTMENTS FOR CHANGES IN CAPITAL
STRUCTURE.

 

The number of Restricted Stock Units awarded pursuant to this Award Agreement is
subject to adjustment as provided in the Article 11 of the Plan.  Upon the
occurrence of an event described in Article 11 of the Plan, any and all new,
substituted or additional securities or other property to which a holder of a
Share issuable in settlement of the Award would be entitled shall be immediately
subject to the Award Agreement and included within the meaning of the term
“Shares” for all purposes of the Award.  The Participant shall be notified of
such adjustment and such adjustment shall be binding upon the Company and the
Participant.

 

9.                                      NO ENTITLEMENT OR CLAIMS FOR
COMPENSATION.

 

9.1                               Nature of the Grant.  In accepting the Award,
the Participant acknowledges, understands and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, to the extent permitted by
the Plan;

 

7

--------------------------------------------------------------------------------


 

(b)                                 the grant of the Restricted Stock Unit is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted in the
past;

 

(c)                                  all decisions with respect to future
Restricted Stock Unit or other grants, if any, will be at the sole discretion of
the Company;

 

(d)                                 the Restricted Stock Unit grant and the
Participant’s participation in the Plan shall not create a right to employment
or be interpreted as forming an employment or services contract with the
Company, the Employer or any Subsidiary or Affiliate and shall not interfere
with the ability of the Company, the Employer or any Subsidiary or Affiliate, as
applicable, to terminate the Participant’s employment or service relationship
(if any);

 

(e)                                  the Participant is voluntarily
participating in the Plan;

 

(f)                                   the Restricted Stock Unit and the Shares
subject to the Restricted Stock Unit are not intended to replace any pension
rights or compensation;

 

(g)                                  the Restricted Stock Unit and the Shares
subject to the Restricted Stock Unit, and the income and value of same, are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

 

(h)                                 the future value of the underlying Shares is
unknown, indeterminable and cannot be predicted with certainty;

 

(i)                                     no claim or entitlement to compensation
or damages shall arise from forfeiture of the Restricted Stock Unit resulting
from the termination of the Participant’s employment or other service
relationship (for any reason whatsoever whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), and in
consideration of the grant of the Restricted Stock Unit to which the Participant
is otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company, any of its Subsidiaries or Affiliates or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, its Subsidiaries and Affiliates and the Employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, the
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim;

 

(j)                                    unless otherwise provided in the Plan or
determined by the Company in its discretion, the Restricted Stock Unit and the
benefits evidenced by this Award Agreement do not create any entitlement to have
the Restricted Stock Unit or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed out or substituted for, in connection
with any corporate transaction affecting the shares of the Company; and

 

(k)                                 the following provisions apply only if the
Participant is providing services outside the United States:

 

(i)             the Restricted Stock Unit and the Shares subject to the
Restricted Stock Unit are not part of normal or expected compensation or salary
for any purpose; and

 

(ii)          the Participant acknowledges and agrees that neither the Company,
the Employer nor any Subsidiary or Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the Restricted Stock Unit or
of any amounts due to the Participant pursuant to the settlement of the
Restricted Stock Unit or the subsequent sale of any Shares acquired upon
settlement.

 

8

--------------------------------------------------------------------------------


 

10.                               RIGHTS AS A STOCKHOLDER.

 

The Participant shall have no rights as a stockholder with respect to any Shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such Shares or the deposit of such Shares in a brokerage
account (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date the Shares are issued, except as provided in Section 8.

 

11.                               MISCELLANEOUS PROVISIONS.

 

11.1                        Amendment.  The Committee may amend this Award
Agreement at any time; provided, however, that no such amendment may adversely
affect the Participant’s rights under this Award Agreement without the consent
of the Participant, except to the extent such amendment is desirable or
necessary to comply with applicable law, including, but not limited to, Code
Section 409A, as further provided in the Plan.  No amendment or addition to this
Award Agreement shall be effective unless in writing.

 

11.2                        Nontransferability of the Award.  Prior to the
issuance of Shares on the applicable Settlement Date, no right or interest of
the Participant in the Award nor any Restricted Stock Units subject to the Award
shall be in any manner pledged, encumbered, or hypothecated to or in favor of
any party other than the Company or a Subsidiary or Affiliate or shall become
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company, or a Subsidiary or Affiliate.  Except as otherwise
provided by the Committee, no Award shall be assigned, transferred or otherwise
disposed of other than by will or the laws of descent and distribution.  All
rights with respect to the Award shall be exercisable during the Participant’s
lifetime only by the Participant or the Participant’s guardian or legal
representative.

 

11.3                        Further Instruments and Imposition of Other
Requirements.  The parties hereto agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Award Agreement.  The Company reserves the right to impose other
requirements on Participant’s participation in the Plan, on the Restricted Stock
Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.  Furthermore, the Participant
acknowledges that the laws of the country in which the Participant is working at
the time of grant, vesting and settlement of the Restricted Stock Units or the
sale of Shares received pursuant to this Award Agreement (including any rules or
regulations governing securities, foreign exchange, tax, labor, or other
matters) may subject the Participant to additional procedural or regulatory
requirements that the Participant is and will be solely responsible for and must
fulfill.

 

11.4                        Binding Effect.  This Award Agreement shall inure to
the benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer set forth herein, be binding upon the Participant and
the Participant’s heirs, executors, administrators, successors and assigns.

 

11.5                        Notices.  Any notice required to be given or
delivered to the Company under the terms of this Award Agreement shall be in
writing and addressed to the Company at its principal corporate offices.  Any
notice required to be given or delivered to the Participant shall be in writing
and addressed to the Participant at the address maintained for the Participant
in the Company’s records or at the address of the local office of the Company or
of a Subsidiary or Affiliate at which the Participant works.

 

9

--------------------------------------------------------------------------------


 

11.6                        Construction of Award Agreement.  The Grant Notice,
this Award Agreement, and the Restricted Stock Units evidenced hereby (i) are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan, and (ii) constitute the entire agreement
between the Participant and the Company on the subject matter hereof and
supersede all proposals, written or oral, and all other communications between
the parties related to the subject matter.  All decisions of the Committee with
respect to any question or issue arising under the Grant Notice, this Award
Agreement or the Plan shall be conclusive and binding on all persons having an
interest in the Restricted Stock Units.

 

11.7                        Governing Law and Venue.  The interpretation,
performance and enforcement of this Award Agreement shall be governed by the
laws of the State of Texas, U.S.A. without regard to the conflict-of-laws
rules thereof or of any other jurisdiction.  For purposes of litigating any
dispute that arises under this grant or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of Texas, agree that such
litigation shall be conducted in the courts of Travis County, Texas, or the
federal courts for the United States for the Western District of Texas, where
this grant is made and/or to be performed.

 

11.8                        Section 409A.  Notwithstanding any other provision
of the Plan, this Award Agreement or the Grant Notice, the Plan, this Award
Agreement, the Appendix and the Grant Notice shall be interpreted in accordance
with, and incorporate the terms and conditions required by Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof).  The
vesting and settlement of Restricted Stock Units awarded pursuant to this Award
Agreement are intended to qualify for the “short-term deferral” exemption from
Section 409A of the Code and the terms of this Award Agreement shall be
interpreted in compliance with this intention.  The Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Award Agreement or the
Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
including amendments or actions that would result in a reduction in benefits
payable under the Award, as the Committee determines are necessary or
appropriate to ensure that the Restricted Stock Units qualify for exemption from
or comply with Section 409A of the Code or mitigate any additional tax, interest
and/or penalties or other adverse tax consequences that may apply under
Section 409A of the Code; provided, however, that the Company makes no
representations that the Restricted Stock Units will be exempt from Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to these Restricted Stock Units.

 

11.9                        Administration.  The Committee shall have the power
to interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon the Participant, the Company and all other
interested persons.  No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Award Agreement or the Restricted Stock Units.

 

11.10                 Counterparts.  The Grant Notice may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

11.11                 Severability.  If any provision of this Award Agreement is
held to be unenforceable for any reason, it shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties to the extent
possible.  In any event, all other provisions of this Award Agreement shall be
deemed valid and enforceable to the full extent possible.

 

10

--------------------------------------------------------------------------------


 

11.12                 Language.  If the Participant has received this Award
Agreement or any other document related to the Plan in a language other than
English and the meaning of the translated version is different from the English
version, the English version will control.

 

11.13                 Electronic Delivery.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an online or electronic system established and maintained by
the Company or a third party designated by the Company.

 

11.14                 Appendix.  Notwithstanding any provisions in this Award
Agreement, the grant of Restricted Stock Units shall be subject to any special
terms and conditions set forth in any Appendix to this Award Agreement for the
Participant’s country of residence.  Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons and, in such event, the Company
reserves the right to require the Participant to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.  The Appendix
is hereby incorporated by reference as part of this Award Agreement

 

11.15                 Waiver.  The Participant acknowledges that the Company’s
waiver of a breach of any provision of this Award Agreement shall not operate or
be construed as a waiver of any other provision of this Award Agreement, or of
any subsequent breach by the Participant or any other participant.

 

11.16                 Clawback/Recovery.  The Restricted Stock Units shall be
subject to the Clawback/Recovery provisions contained in Article 15.16 of the
Plan.

 

11

--------------------------------------------------------------------------------

 

SILICON LABORATORIES INC.

2009 STOCK INCENTIVE PLAN

 

APPENDIX TO

GLOBAL RESTRICTED STOCK UNITS AWARD AGREEMENT

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the award of
restricted stock units (“Restricted Stock Units”) to the Participant by Silicon
Laboratories Inc. (the “Company”) under the Silicon Laboratories Inc. 2009 Stock
Incentive Plan, as amended and restated (the “Plan”) if the Participant resides
in one of the countries listed below.  Capitalized terms not explicitly defined
in this Appendix but defined in the Plan or the Global Restricted Stock Units
Award Agreement (the “Award Agreement”) shall have the same definitions as in
the Plan, the Grant Notice and/or the Award Agreement, as applicable.

 

Notifications

 

This Appendix also includes information regarding exchange control and other
issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan.  The information is based on the
exchange control, securities and other laws in effect in the respective
countries as of October 2013.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Participant
not rely on the information herein as the only source of information relating to
the consequences of participation in the Plan because the information may be out
of date at the time that the Restricted Stock Units vest or the shares of the
common stock (“Shares”) underlying the Restricted Stock Units are sold.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

 

Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which the Participant is currently working,
transfers employment after the Grant Date, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

 

AUSTRALIA

 

Notifications

 

Securities Law Information. The offering and resale of Shares acquired under the
Plan to a person or entity resident in Australia may be subject to disclosure
requirements under Australian law.  The Participant should obtain legal advice
regarding any applicable disclosure requirements prior to making any such offer.

 

Tax Deferral. The Restricted Stock Units are intended to qualify for deferred
taxation treatment pursuant to Subdivision 83A-C of the Income Tax Assessment
Act 1997 (Cth).

 

12

--------------------------------------------------------------------------------


 

CANADA

 

Terms and Conditions

 

Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, as well as all documents, notices, and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

 

Consentement relatif à la langue utilisée

 

Les parties reconnaissent avoir exigé que cette convention («Award Agreement»)
soit rédigée en anglais, ainsi que tous les documents, avis et procédures
judiciaires, éxécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à la présente.

 

Notifications

 

Securities Law Information. The Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed by the Company,
provided the resale of Shares acquired under the Plan takes place outside of
Canada through the facilities of a stock exchange on which Shares are listed
(i.e., NASDAQ).

 

Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign property (e.g., Shares acquired under the Plan and Restricted
Stock Units) on form T1135 (Foreign Income Verification Statement) if the total
cost of their foreign property exceeds C$100,000 at any time in the year.  It is
the Participant’s responsibility to comply with these reporting obligations, and
the Participant should consult his or her own personal tax advisor in this
regard.

 

FINLAND

 

Notifications

 

Securities Disclaimer.  The grant of the Restricted Stock Units is exempt from
the requirement to publish a prospectus under the EU Prospectus Directive as
implemented in Finland.

 

13

--------------------------------------------------------------------------------


 

FRANCE

 

Terms and Conditions

 

Language Consent.  By executing and submitting the Grant Notice, the Participant
confirms that he or she has read and understood the documents relating to the
Restricted Stock Units (the Grant Notice, the Award Agreement, the Appendix and
the Plan), which were provided in the English language.  Participant accepts the
terms of these documents accordingly.

 

En signant et renvoyant le présent Formulaire d’Attribution, le Participant
confirme ainsi avoir lu et compris les documents relatifs à cette attribution
d’actions gratuites (le Formulaire d’Attribution, le Contrat d’attribution,
l’Annexe et le Plan) qui lui ont été communiqués en langue anglaise. Le
Participant en accepte les termes en connaissance de cause.

 

Notifications

 

French-Qualified Award.  If you are a French resident at the time the Restricted
Stock Units are granted and you receive Restricted Stock Units that are intended
to qualify for specific tax and social security treatment in France under
Sections L. 225-197-1 to L. 225-197-6-1 of the French Commercial Code, as
amended, the terms of your Restricted Stock Units are governed by the Plan as
amended by the Restricted Stock Unit Sub-Plan to the Silicon Laboratories Inc.
2009 Stock Incentive Plan for eligible employees in France, as well as by the
Restricted Stock Unit Award Agreement for Participants in France.

 

GERMANY

 

Notifications

 

Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  No report is required for
payments less than €12,500.  The Participant is responsible for obtaining the
appropriate form from a German federal bank and complying with applicable
reporting requirements.

 

HONG KONG

 

Terms and Conditions

 

Warning:  The Restricted Stock Units and Shares issued upon settlement of the
Restricted Stock Units do not constitute a public offering of securities under
Hong Kong law and are available only to eligible individuals employed or engaged
by the Company and/or its Subsidiaries and Affiliates.  The Award Agreement,
including this Appendix, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong.  Nor have the documents been reviewed by any
regulatory authority in Hong Kong.  The Restricted Stock Units are intended only
for the personal use of each Participant and may not be distributed to any other
person.  If the Participant is in any doubt about any of the contents of the
Award Agreement, including this Appendix, or the Plan, the Participant should
obtain independent professional advice.

 

Settlement of the Award and Sale of Shares.  This provision supplements
Section 4 of the Award Agreement:

 

In the event the Participant’s Restricted Stock Units vest and Shares are issued
to the Participant within six months of the Grant Date, the Participant agrees
that the Participant will not dispose of any Shares acquired prior to the
six-month anniversary of the Grant Date.

 

HUNGARY

 

There are no country-specific provisions.

 

14

--------------------------------------------------------------------------------


 

JAPAN

 

Notifications

 

Foreign Asset Reporting Information.  The Participant is required to report
details of any assets held outside Japan as of December 31st (including Shares
acquired under the Plan), to the extent such assets have a total net fair market
value exceeding ¥50 million.  Such report will be due by March 15th each year. 
The Participant should consult with the Participant’s personal tax advisor to
determine if the reporting obligation applies to the Participant’s personal
situation.

 

NORWAY

 

Notifications

 

Securities Law Information.  The grant of the Restricted Stock Units is exempt
from the requirement to publish a prospectus under local securities requirements
and the EU Prospectus Directive as implemented in Norway.

 

SINGAPORE

 

Notifications

 

Securities Law Information.  The Restricted Stock Units Award is being made to
the Participant pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”) and is not made to the Participant with a view to the Shares being
subsequently offered for sale to any other party.  The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.  The
Participant should note that the Restricted Stock Units Award is subject to
section 257 of the SFA, and the Participant will not be able to make any
subsequent sale in Singapore, or any offer of such subsequent sale of the Shares
underlying the Restricted Stock Units, unless such sale or offer in Singapore is
made pursuant to the exemptions under Part XIII Division (1) Subdivision
(4) (other than section 280) of the SFA.

 

Director Notification Obligation.  If the Participant is a director, associate
director or shadow director of a Subsidiary or Affiliate of the Company in
Singapore, the Participant is subject to certain notification requirements under
the Singapore Companies Act.  Among these requirements is an obligation to
notify the Singaporean Subsidiary or Affiliate in writing when the Participant
receives an interest (e.g., Restricted Stock Units, Shares) in the Company or
any Subsidiary or Affiliate.  In addition, the Participant must notify the
Singapore Subsidiary or Affiliate when the Participant sells Shares of the
Company or any Subsidiary or Affiliate (including when the Participant sell
shares acquired through the vesting of the Participant’s Restricted Stock
Units).  These notifications must be made within two business days of acquiring
or disposing of any interest in the Company or any Subsidiary or Affiliate.  In
addition, a notification must be made of the Participant’s interests in the
Company or any Subsidiary or Affiliate within two business days of becoming a
director.

 

Insider-Trading Notification.  The Participant should be aware of the Singapore
insider-trading rules, which may impact his or her acquisition or disposal of
Shares or rights to Shares under the Plan.  Under the Singapore insider-trading
rules, the Participant is prohibited from selling Shares when he or she
possesses information, not generally available, which the Participant knows or
should know will have a material effect on the price of the Shares once such
information is generally available.

 

15

--------------------------------------------------------------------------------


 

TAIWAN

 

Notifications

 

Securities Law Information.  The Restricted Stock Units Award and the Shares to
be issued pursuant to the Plan are available only for employees of the Company
and its Subsidiaries or Affiliates.  The offer of the Restricted Stock Units
Award is not a public offer of securities by a Taiwanese company.

 

Exchange Control Notification.  The Participant may acquire and remit foreign
currency (including proceeds from the sale of Shares) into and out of Taiwan up
to US$5,000,000 per year.  If the transaction amount is TWD$500,000 or more in a
single transaction, the Participant must submit a Foreign Exchange Transaction
Form and also provide supporting documentation to the satisfaction of the
remitting bank.

 

UNITED KINGDOM

 

Terms and Conditions

 

Tax Withholding and National Insurance Contributions Acknowledgment.  The
following provision supplements Section 5 of the Award Agreement:

 

The Participant agrees that the Employer and/or the Company may calculate the
Tax-Related Items to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right the Participant may have to
recover any overpayment from the relevant tax authorities.

 

If payment or withholding of income tax is not made within ninety (90) days of
the event giving rise to the income tax (the “Due Date”) or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003, the amount of any uncollected income tax will constitute a loan owed
by the Participant to the Employer, effective on the Due Date.  The Participant
agrees that the loan will bear interest at the then-current official rate of Her
Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in Section 5.2 of the Award Agreement. 
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the Participant will not be
eligible for such a loan to cover the taxes due.  In the event that the
Participant is a director or executive officer and income tax is not collected
from or paid by the Participant by the Due Date, the amount of any uncollected
income tax will constitute a benefit to the Participant on which additional
income tax and national insurance contributions (“NICs”) (including the
Employer’s NICs, as defined below) will be payable.  The Participant will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and reimbursing the
Employer for any NICs (including the Employer’s NICs, as defined below) due on
this additional benefit.

 

Joint Election for Transfer of Secondary Class 1 National Insurance
Contributions to the Participant.  As a condition of the Participant’s
participation in the Plan and the settlement of the Restricted Stock Units, the
Participant agrees to accept any liability for secondary Class 1 NICs (the
“Employer’s NICs”) which may be payable by the Company and/or the Employer in
connection with the Restricted Stock Units and any event giving rise to
Tax-Related Items.  Without limitation to the above, the Participant agrees to
execute a joint election with the Company, the form of such joint election being
formally approved by HMRC (the “Joint Election”), and any other consent or
elections required to accomplish the transfer of the Employer’s NICs to the
Participant.  If any other consents or elections are required by the Company
and/or the Employer to accomplish the above, the Participant agrees that the
Participant will provide these promptly on request.  The Participant further
agrees to execute such other joint elections as may be required between the
Participant and any successor to the Company and/or the Employer.  The
Participant further agrees that the Company and/or the Employer may collect the
Employer’s NICs by any of the means set forth in Section 5.2 of the Award
Agreement.  The Participant agrees to enter into a Joint Election prior to the
vesting of any Restricted Stock Units.

 

16

--------------------------------------------------------------------------------


 

Restricted Stock Units Payable in Shares Only. Notwithstanding any discretion
contained in the Plan, or any provision in the Award Agreement to the contrary,
Restricted Stock Units granted to Participants in United Kingdom shall be paid
in Shares only and do not provide any right for Participants in the United
Kingdom to receive a cash payment.

 

Dividend Equivalents.  Notwithstanding Section 8.3 of the Plan, or any other
provision in the Plan or the Award Agreement to the contrary, Dividend
Equivalents paid in respect of Restricted Stock Units granted to Participants
may not be paid to Participants in the United Kingdom prior to the vesting of
those Restricted Stock Units.

 

UNITED STATES

 

Terms and Conditions

 

Death of the Participant.  Notwithstanding Sections 3.1 and 3.2 of the Award
Agreement, if the Participant ceases Service prior to the Vesting Date by reason
of his or her death, the vesting of the Restricted Stock Units shall be
accelerated in full and the total number of Restricted Stock Units subject to
the Award shall vest effective as of the date of the Participant’s death.  The
Shares due in settlement of such Restricted Stock Units shall be issued to the
personal representative of the Participant’s estate, the person or persons to
whom the Award is transferred pursuant to the Participant’s will or in
accordance with the laws of descent and distribution.

 

Issuance of Shares of Common Stock.  The following replaces the first sentence
in Section 4.1 of the Award Agreement.

 

Subject to the provisions of Section 4.3 and Section 5 below, the Company shall
issue to the Participant (or, if applicable, the Participant’s Heirs), on the
vesting date, or as soon as practicable thereafter, with respect to each
Restricted Stock Unit to be settled on such date, one (1) Share.

 

Beneficial Ownership of Shares; Certificate Registration.  The following
replaces the last sentence in Section 4.2 of the Award Agreement.

 

Except as provided by the preceding sentence, a certificate for the Shares as to
which the Award is settled shall be registered in the name of the Participant,
or, if applicable, the personal representative of the Participant’s estate or
the person or persons to whom the Award is transferred pursuant to the
Participant’s will or in accordance with the laws of descent and distribution.

 

17

--------------------------------------------------------------------------------
